                             IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MARYLAND
                                         Southern Division


CASA DE MARYLAND, INC., ET AL.,                            *

           Plaintiffs,                                     *
v.                                                                       Case No.: GJH-18-845
                                                           *
DONALD J. TRUMP, in his official
capacity as President of the
United States, et al.,
                                                           *
           Defendants.
                                                           *
*          *        *        *       *        *        *        *        *        *       *        *     *

                                         MEMORANDUM OPINION

           On March 1, 2001, after a devastating earthquake that killed 1,100 people and displaced

another 1.3 million, the Bush Administration designated El Salvador for “Temporary Protected

Status,” (TPS), a status that permits eligible nationals living in the United States at the time of

the designation to lawfully remain here and work for as long as the designation remains in

place.1 Since then, El Salvador has struggled to recover from this earthquake, enduring repeated

natural disasters, persistent poverty, and low economic growth that have combined to prevent the

country from fully rebuilding its infrastructure. Accordingly, El Salvador’s protected status was

extended eleven times between 2002 and 2016. It is estimated that 262,500 Salvadoran nationals

are recipients of TPS residing in the United States.

           In January 2018, the Secretary of Homeland Security announced that El Salvador’s TPS

designation would be terminated. In March 2018, Plaintiffs filed this lawsuit, alleging that the

decision to terminate El Salvador’s TPS was motivated not by a determination that the country

no longer continues to meet the conditions for designation, but by President Donald Trump’s

1
    Unless noted otherwise, the facts are taken from the Complaint, ECF No. 1, and assumed to be true.

                                                           1
anti-Latino immigrant animus. Plaintiffs assert claims pursuant to the Equal Protection Clause as

incorporated into the Fifth Amendment,2 the Fifth Amendment’s Due Process Clause, the

Immigration and Nationality Act (INA), and the Administrative Procedure Act (APA). ECF No.

1. Presently pending before the Court is Defendants’ Motion to Dismiss, ECF No. 28. The Court

held a Motions Hearing on September 12, 2018. See ECF No. 40. For the following reasons,

Defendants’ Motion to Dismiss is granted in part and denied in part.

I.      BACKGROUND

             A. The Immigration and Nationality Act

        The Immigration and Nationality Act of 1990, 8 U.S.C. §§ 1101 to 1537 (“INA”)

authorizes the Attorney General to designate a country for protected status if:

        (A) the Attorney General finds that there is an ongoing armed conflict within the state
        and, due to such conflict, requiring the return of aliens who are nationals of that state to
        that state (or to the part of the state) would pose a serious threat to their personal safety;

        (B) the Attorney General finds that--
                (i) there has been an earthquake, flood, drought, epidemic, or other environmental
                disaster in the state resulting in a substantial, but temporary, disruption of living
                conditions in the area affected,
                (ii) the foreign state is unable, temporarily, to handle adequately the return to the
                state of aliens who are nationals of the state, and
                (iii) the foreign state officially has requested designation under this subparagraph;
                or

        (C) the Attorney General finds that there exist extraordinary and temporary conditions in
        the foreign state that prevent aliens who are nationals of the state from returning to the
        state in safety, unless the Attorney General finds that permitting the aliens to remain
        temporarily in the United States is contrary to the national interest of the United States.




2
  Though the Equal Protection Clause of the Fourteenth Amendment applies only to the states, courts have
consistently applied similar substantive protections to the federal government through the Fifth Amendment. See,
e.g., Obergefell v. Hodges, 135 S.Ct. 2584, 2602-03 (“The Due Process Clause and the Equal Protection Clause are
connected in a profound way, though they set forth independent principles.”).

                                                        2
8 U.S.C. § 1254a(b)(1)(A-C).3 In 2003, Congress transferred this authority from the Attorney

General to the Secretary of Homeland Security. 6 U.S.C. § 557. When the Secretary designates a

country for TPS, eligible nationals of the designated country and eligible individuals with no

nationality who “last habitually resided” in the designated country may remain lawfully in the

United States for the duration of the designation. 8 U.S.C. § 1254a(a)(1)(A). TPS also authorizes

these individuals to engage in employment in the United States. Id. § 1254a(a)(1)(B). Only aliens

who have been “continuously physically present in the United States since the effective date of

the most recent designation” are eligible for TPS. Id. § 1254a(c)(1)(A)(i).

        The Secretary may determine an initial period of designation ranging from six months to

eighteen months, id. § 1254a(b)(2)(B), and may extend the designation for an additional period

of six, twelve, or eighteen months, id. § 1254a(b)(3)(C). The Secretary may also terminate the

designation if she determines that a foreign state “no longer continues to meet the conditions for

designation.” Id. § 1254a(b)(3)(B). To terminate a designation, the Secretary must publish notice

in the Federal Register, “including the basis for the determination.” Id. The INA also contains a

jurisdiction-stripping provision, stating “[t]here is no judicial review of any determination of the

Attorney General with respect to the designation, or termination or extension of a designation of

a foreign state under this subsection.” Id. § 1254a(B)(5)(A). Nonetheless, the INA provides for

“an administrative procedure for the review of the denial of benefits.” Id. § 1254a(B)(5)(B).




3
  The Court recognizes that “many consider ‘using the term ‘alien’ to refer to other human beings’ to be ‘offensive
and demeaning.’ [The Court uses] the term ‘only where necessary to be consistent with the statutory language’ that
Congress has chosen and ‘to avoid any confusion in replacing a legal term of art with a more appropriate term.’” See
Trump v. Hawaii, 138 S.Ct. 2392, 2443 n.7 (2018) (Sotomayor, J., dissenting) (quoting Flores v. United States
Citizenship & Immigration Servs., 718 F.3d 548, 551-52 n. 1 (6th Cir. 2013)).

                                                         3
             B. Designation and Termination of El Salvador for TPS

        On January 13, 2001, a 7.6 magnitude earthquake struck El Salvador, leaving 1,100 dead,

around 2,500 missing, and approximately 8,000 injured. ECF No. 1 at ¶ 23.4 The earthquake

displaced an estimated 1.3 million people, caused nearly $3 billion in damages, and damaged or

destroyed over 200,000 homes and public buildings. Id. The administration of President George

W. Bush designated El Salvador for TPS and announced that Salvadorans who had been residing

in the United States since February 13, 2001 would be eligible to apply for protected status. Id. ¶

24. The notice of designation was published in the Federal Register on March 9, 2001. 66 Fed.

Reg. 14214.

        Between 2002 and 2016, El Salvador’s protected status was extended eleven times. ECF

No. 1 at ¶ 25. Each of these extensions detailed considerable ongoing structural and social

problems in El Salvador. Id. In 2002, more than 75% of road infrastructure needed rebuilding; by

2005, only one-third of the houses destroyed or damaged had been rebuilt or were under

construction, and 240 schools needed rebuilding; in 2007, only fifty percent of the homes had

been repaired, and only two of the seven main hospitals were undergoing reconstruction; in

2010, still just fifty percent of the homes had been repaired, and the country was reeling from a

tropical storm and a volcanic eruption in 2005, a series of earthquakes in 2006, and a hurricane

in 2009; by 2015, El Salvador still faced a housing deficit of 446,000, “a profound deficit for a

country of 6.1 million people.” Id.

        The final extension came on July 8, 2016. Id. ¶ 26. That extension was due to expire on

March 9, 2018. Id. The Secretary reported that the housing deficit had risen to 630,000, a

regional drought was contributing to food insecurity, a lack of potable water affected ten percent


4
 Pin cites to documents filed on the Court’s electronic filing system (CM/ECF) refer to the page numbers generated
by that system.

                                                        4
of the population, and one third of the population was underemployed or unable to find full-time

work. Id. Since then, conditions have worsened in some ways, as a 7.0 magnitude earthquake

struck the country in November 2016, and a 5.1 magnitude earthquake struck in April 2017. Id. ¶

30. The housing shortage, though down to 360,000 homes, still affects nearly one million

families. Id. ¶ 32. The labor market is in similarly bad shape, as one-third of the country’s urban

labor force remains underemployed. Id. ¶ 34. Forty percent of Salvadoran households live in

poverty or extreme poverty. Id. In 2016, remittances sent from Salvadoran nationals living

abroad were the country’s single greatest source of income, 97% of which come from relatives

residing in the United States. Id. ¶ 35. And the rate of these remittances is only increasing. Id.

Furthermore, crime continues to plague the country, as El Salvador has one of the highest murder

rates in the world. Id. ¶ 38. In 2016 alone, nearly 220,000 people were forced to flee violence in

El Salvador. Id. ¶ 46.

       Nonetheless, on January 8, 2018, the Secretary announced that El Salvador’s TPS

designation would be terminated. Id. ¶ 28. The notice of termination published in the Federal

Register states that the termination will be effective on September 9, 2019. 83 Fed. Reg. 2654.

According to the Complaint, this termination came after White House Chief of Staff John Kelly

pressured acting DHS Secretary Elaine Duke to terminate the TPS designation of Honduras,

another Central American country, explaining that continuing the designation would frustrate the

Administration’s immigration policy. ECF No. 1 at ¶ 65. Just days later, the Department of State

issued a travel advisory warning that violent crime and gang activity in El Salvador is

“widespread” and “common” and “local police may lack the resources to respond effectively to

serious criminal incidents.” Id. ¶ 62.




                                                  5
           C. President Donald J. Trump’s Statements About Latino Immigrants

       The Complaint details a lengthy list of disparaging statements and actions made by

President Donald Trump regarding Latino immigrants. ECF No. 1 at ¶ 66. An incomplete

selection is provided here. This pattern began during the announcement of his presidential

campaign, when he said, “When Mexico sends its people, they’re not sending their best . . .

They’re sending people that have lots of problems, and they’re bringing those problems with us.

They’re bringing drugs. They’re bringing crime. They’re rapists . . .It’s coming from more than

Mexico. It’s coming from all over South and Latin America . . .” Id. at ¶ 66a. Months later,

Trump refused to condemn two of his supporters who “urinated on a sleeping Latino man and

beat him with a metal pole,” instead saying only that they were “passionate.” Id. at ¶ 66b. During

the campaign, Trump told the Wall Street Journal that U.S. District Judge Gonzalo P. Curiel of

the Southern District of California could not be fair in presiding over a lawsuit against Trump

University because Judge Curiel was “of Mexican heritage,” “Hispanic,” and a member of a

Latino Lawyers’ Association. Id. at ¶ 66d.

       After his election and inauguration, it is alleged that these statements continued. During a

speech delivered in Poland, President Trump expressed the need to protect “the West” and

“civilization” against forces from “the South or the East.” Id. at ¶ 66g. Later, when discussing

potential protections for immigrants from El Salvador (as well as immigrants from Haiti and a

group of African countries), President Trump allegedly asked, “Why are we having all these

people from shithole countries come here?” Id. at ¶ 66h. He then suggested the United States

should focus on immigration from countries such as Norway—which has a predominantly white

population—instead. Id.




                                                 6
II.     LEGAL STANDARDS

            A. Rule 12(b)(1)

        Defendants move to dismiss the Complaint pursuant to Rule 12(b)(1) of the Federal

Rules of Civil Procedure, arguing that 8 U.S.C. § 1254a(b)(5)(A) strips the Court of jurisdiction

over Plaintiffs’ claims. ECF No. 28 at 14. A plaintiff “has the burden of proving that subject

matter jurisdiction exists.” Evans v. B.F. Perkins Co., 166 F.3d 642, 647 (4th Cir. 1999). On a

motion to dismiss for lack of subject matter jurisdiction, a Court may grant the motion “only if

the material jurisdictional facts are not in dispute and the moving party is entitled to prevail as a

matter of law.” Id. The Court must “regard the pleadings as mere evidence on the issue, and may

consider evidence outside the pleadings without converting the proceeding to one for summary

judgment.” Id. (quoting Richmond, Fredericksburg & Potomac R. Co. v. United States, 945 F.2d

765, 768 (4th Cir. 1991).

            B. Rule 12(b)(6)

        Defendants also move to dismiss the Complaint pursuant to Rule 12(b)(6), asserting that

Plaintiffs fail to state a claim upon which relief can be granted. On a motion to dismiss for failure

to state a claim pursuant to Fed. R. Civ. P. 12(b)(6), the Court “must accept the factual

allegations of the complaint as true and construe them in the light most favorable to the

nonmoving party.” Rockville Cars, LLC v. City of Rockville, Md., 891 F.3d 141, 145 (4th Cir.

2018). To overcome a 12(b)(6) motion, the “complaint must contain sufficient factual matter,

accepted as true, ‘to state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). Plaintiffs

must “provide sufficient detail” to show “a more-than-conceivable chance of success on the

merits.” Upstate Forever v. Kinder Morgan Energy Partners, 887 F.3d 637, 645 (4th Cir. 2018)



                                                   7
(citing Owens v. Balt. City State’s Attorneys Ofice, 767 F.3d 379, 396 (4th Cir. 2014)). The mere

recitation of “elements of a cause of action, supported only by conclusory statements, is not

sufficient to survive a motion made pursuant to Rule 12(b)(6).” Walters v. McMahen, 684 F.3d

435, 439 (4th Cir. 2012). A plausibility determination is a “context-specific inquiry” that relies

on the court’s “experience and common sense.” Iqbal, 556 U.S. at 679-80.

III.       DISCUSSION

           Plaintiffs are three Salvadoran nationals who have been TPS beneficiaries since 20015

and CASA de Maryland, Inc. (“CASA”), a non-profit organization whose mission is to “create a

more just society by building power and improving the quality of life in low-income immigrant

communities.” ECF No. 1 at ¶¶ 9-12. They bring two constitutional claims and two statutory

claims against President Trump, the U.S. Department of Homeland Security (“DHS”), and

Secretary of Homeland Security Kirstjen M. Nielsen (the “Secretary”).

           Plaintiffs first allege that the termination of El Salvador’s TPS was motivated by

discriminatory intent in violation of the Equal Protection Clause as incorporated by the Fifth

Amendment. Id. at ¶ 81. Next, they allege that, because the termination was motivated by

discriminatory intent, it also violates the substantive protection against arbitrary action found in

the Due Process Clause of the Fifth Amendment. Id. at ¶ 84. Third, Plaintiffs argue that, because

the INA does not authorize the Administration to terminate a country’s TPS designation on the

basis of disfavoring the race of persons protected under the statute, the Administration’s action is

ultra vires and violates the INA. Id. at ¶ 89. Finally, Plaintiffs argue that the discriminatory basis

of the Administration’s action violates 5 U.S.C. § 706(2) of the Administrative Procedure Act

(“APA”). Id. at ¶ 90. But before the Court can consider these arguments, it must determine

whether § 1254a(b)(5)(A) strips the Court of subject-matter jurisdiction over some, or all, of

5
    Individual named Plaintiffs are: Jose E. Guevara, Juan Rodriguez, and Luis Andrade.

                                                          8
these claims. The Court must also determine whether separation of powers concerns should lead

the Court to dismiss the President of the United States as a defendant.

           A. Subject-Matter Jurisdiction

       As an initial matter, the court must determine whether § 1254a(b)(5)(A) of the TPS

statute bars Plaintiffs’ constitutional, APA, and/or INA claims. The statute reads: “There is no

judicial review of any determination of the [Secretary] with respect to the designation, or

termination or extension of a designation, of a foreign state under this subsection.” 8 U.S.C. §

1254a(b)(5)(A). Plaintiffs contend that this jurisdiction-stripping statute does not apply to actions

that are challenged as unconstitutional or are based on considerations outside of the agency’s

statutory authority. ECF No. 33 at 10.

       A federal court must have subject-matter jurisdiction to decide a matter before it.

Lightfoot v. Cendant Mortg. Corp., 137 S.Ct. 553, 562 (2017). If it does not, then the court must

dismiss the case. Fed. R. Civ. P. 12(b)(1). Congress may limit the subject-matter jurisdiction of

the federal courts. See, e.g., Sheldon v. Sill, 49 U.S. 441, 449 (1850) (“And it would seem to

follow, also, that, having a right to prescribe, Congress may withhold from any court of its

creation jurisdiction of any of the enumerated controversies.”). But when interpreting a statute in

which Congress seeks to limit judicial review, courts must “begin with the strong presumption

that Congress intends judicial review of administrative action.” Berkley v. Mountain Valley

Pipeline, 896 F.3d 624, 631 (4th Cir. 2018) (quoting Bowen v. Mich. Acad. Of Family

Physicians, 476 U.S. 667, 670 (1986)). This presumption can be overcome “only upon a showing

of ‘clear and convincing evidence’ of a contrary legislative intent.” Abbott Labs. v. Gardner, 387

U.S. 136, 141 (1967). Clear and convincing evidence of contrary intent can be established by

“specific language, specific legislative history, and inferences of intent drawn from the statutory



                                                 9
scheme as a whole that Congress intended to bar review.” Cuozzo Speed Techs., LLC v. Lee, 136

S.Ct. 2131, 2140 (2016) (quotations omitted).

          The presumption in favor of judicial review is particularly important in regards to

constitutional claims. Webster v. Doe, 486 U.S. 592, 603 (1988) (“We require this heightened

showing in part to avoid the ‘serious constitutional question’ that would arise if a federal statute

were construed to deny any judicial forum for a colorable constitutional claim.”) (quoting

Bowen, 476 U.S. at 681 n.12). Defendants’ burden to overcome this presumption is a “heavy”

one, Mach Mining, LLC v. EEOC, 135 S.Ct. 1645, 1651 (2015), because it is expected that when

Congress intends to bar judicial review altogether, it employs “unambiguous” and

“comprehensive” language, Lindahl v. Office of Personnel Management, 470 U.S. 768, 780

(1985).

          Courts have consistently construed jurisdiction-stripping provisions narrowly. For

instance, in McNary v. Haitian Refugee Center, the Supreme Court considered whether Section

210(e)(1) of the INA barred statutory and constitutional challenges to an application review

process for a farmworker amnesty program alleged to have been conducted by the Immigration

and Naturalization Service (“INS”) in an arbitrary manner. 498 U.S. 479, 491-94 (1991). The

plaintiffs alleged that the INS procedures for conducting the review process did not allow

applicants to be apprised of or to be given opportunities to challenge adverse evidence, did not

allow applicants to present witnesses on their own behalf, and that competent interpreters were

not provided for those who did not speak English. Id. at 487-88. Defendants argued that the

claim was precluded by Section 210(e)(1), which states, “[t]here shall be no administrative or

judicial review of a determination respecting an application for adjustment of status under this

section except in accordance with this subsection.” 8 U.S.C.A. § 1160(e)(1).



                                                  10
       The Court held that Section 210(e)(1) did not preclude the federal district court from

hearing the claims. McNary, 498 U.S. at 479. The Court explained that “the reference to ‘a

determination’ describes a single act rather than a group of decisions or a practice or procedure

employed in making decisions.” Id. at 492. Therefore, while an individual challenge to a

determination of eligibility for the farmworker amnesty program is barred, a “general collateral

challenge[] to unconstitutional practices and policies” is not. Id.

       Furthermore, the Court explained that limiting review of the issues raised to individual

deportation proceedings would mean the plaintiffs could “ensure themselves review in courts of

appeals only if they voluntarily surrender themselves for deportation. Quite obviously, that price

is tantamount to a complete denial of judicial review for most undocumented aliens.” Id. at 496-

97. Therefore, the Court concluded that Section 210(e)(1) bars only review of denials of

individual determinations. Id at 497-98; see also Reno v. Catholic Soc. Servs., Inc., 509 U.S. 43,

54-56 (1993) (allowing plaintiff’s challenge to regulations interpreting the Immigration Reform

and Control Act despite statute stating, “There shall be no administrative or judicial review of a

determination respecting an application for adjustment of status under this section except in

accordance with this subjection”) (quoting 8 U.S.C.A. §1255a(f)(1)); Bowen, 476 U.S. at 679-80

(holding that section of the Social Security Act stating that “[n]o findings of fact or decision of

the Secretary shall be reviewed by any person, tribunal, or governmental agency except as herein

provided” and “[n]o action . . . shall be brought . . . to recover on any claim arising under this

subchapter” did not bar judicial review of the validity of a regulation governing the payment of

Medicare benefits); Lindahl, 470 U.S. at 791 (holding that § 8347(c) of the Civil Service Reform

Act only barred judicial review of factual determinations relating to OPM’s denial of disability

retirement claims, but not review of any “substantial departure from important procedural rights,



                                                 11
a misconstruction of the governing legislation, or some like error ‘going to the heart of the

administrative determination’”).

       In contrast, courts have enforced jurisdiction-stripping provisions where a plaintiff seeks

to challenge the merits of an agency’s justification for an action that is squarely covered by the

provision, particularly where other judicial recourse remains available. In Lee v. USCIS, 592

F.3d 612, 613(4th Cir. 2010), a Korean national overstayed his visa and applied to become a

permanent resident under 8 U.S.C. § 1255(i), an INA provision that permitted otherwise

ineligible foreign nationals to apply for an adjustment of status. But the provision had already

expired, except for those “grandfathered” in. Id. U.S. Citizenship and Immigration Services

(“USCIS”) denied the application, concluding he did not qualify as grandfathered, and the

plaintiff filed suit in federal district court to challenge that conclusion. The INA, at 8 U.S.C. §

1252(a)(2)(B), states that:

       Notwithstanding any other provision of law (statutory or nonstatutory), ... except as
       provided in sub paragraph (D), and regardless of whether the judgment, decision, or
       action is made in removal proceedings, no court shall have jurisdiction to review—

       (i) any judgment regarding the granting of relief under section 1182(h), 1182(i), 1229b,
       1229c, or 1255 of this title, or

       (ii) any other decision ... specified under this subchapter to be in the discretion of the
       Attorney General or the Secretary of Homeland Security, other than the granting of relief
       under section 1158(a) of this title.


The court recognized that plaintiff’s action was an allegation that USCIS “made a faulty

eligibility determination” pursuant to § 1255. USCIS, 592 F.3d at 620. The plaintiff’s bare claim

that he was raising a pure question of law was insufficient for the district court to take

jurisdiction because his claim for relief directly challenged “the sole basis for the denial” of the

application. Id. Furthermore, the court explained that the INA provided for these claims to be



                                                  12
heard on appeal to the Board of Immigration Appeals, and then subsequently on appeal to a

circuit court of appeal. Id. at 618. Therefore, such a straightforward challenge to a grant of relief

under § 1255 was barred by § 1252(a)(2)(B)(i). Id. at 621.

        The Supreme Court’s reasoning in Cuozzo is similarly helpful. There, the Court

considered whether a provision of the Leahy-Smith America Invents Act barred judicial review

of the Patent Office’s determination to institute an inter partes review of a previously allowed

patent claim. Id. at 2137. That provision states that “[t]he determination by the Director [of the

Patent Office] whether to institute an inter partes review under this section shall be final and

nonappealable.” 35 U.S.C.A. § 314(d). After emphasizing the seemingly conclusive nature of the

phrase “final and nonappealable,” the Court proceeded to note that the plaintiff was challenging

the merits of the Director’s decision. Cuozzo, 136 S.Ct. at 2139. To allow such a challenge

would have undermined Congress’ decision to give the Patent Office “significant power to

revisit and revise earlier patent grants.” Id. at 2139-40. The Court thus emphasized that this

interpretation of the statute maintained “the agency’s primacy over its core statutory function in

accord with Congress’ intent.” Id. at 2141. Therefore, the Court determined that the “strong

presumption” in favor of judicial review was overcome by this specific language and inferences

from the statutory scheme. Id. at 2140-41.

        Even still, the Court stressed that its holding did not constitute an absolute bar on judicial

review. The Court explicitly excluded appeals that implicate constitutional questions, that

implicate due process problems, or that allege an agency has acted outside its statutory limits,

noting that the Administrative Procedure Act allows courts to “‘set aside agency action’ that is

‘contrary to constitutional right,’ ‘in excess of statutory jurisdiction,’ or ‘arbitrary [and]

capricious.’” Id. at 2141-42; see also Mironescu v. Costner, 480 F.3d 664, 674 (4th Cir. 2007)



                                                   13
(holding that district court was precluded from considering a challenge to the merits of an

individual foreign national’s extradition where the statute required such claims to be heard only

as part of the review of a final order of removal); Krua v. Dep’t of Homeland Security, 729 F.

Supp. 2d 452, 455 (D. Mass. 2010) (barring naked challenge to the grant of TPS protection only

to Liberians who continuously resided in the United States since 2002).

       Turning to the matter at hand, there are three reasons why the language here does not

support the conclusion that Congress intended § 1254a(b)(5)(A) to bar the court’s consideration

of Plaintiff’s constitutional or APA claims. First, the text does not use the unambiguous and

comprehensive language used in statutes courts have interpreted as broadly precluding judicial

review. Second, the statutory scheme does not demand preclusion of the types of claims brought

by Plaintiffs. Third, just as in McNary, the alternative methods of review of Plaintiffs’ claims

offered by the Department do not constitute meaningful review.

       First, the statute states that “[t]here is no judicial review of any determination” of the

Secretary. This language closely resembles the language found in McNary and Reno not to

constitute an absolute bar on judicial review, but instead to bar review of the merits of an

individual determination. See 8 U.S.C.A. § 1160(e)(1) (“There shall be no administrative or

judicial review of a determination…”); 8 U.S.C.A. § 1255a(f)(1) (“There shall be no

administrative or judicial review of a determination…”). In contrast, the jurisdiction-stripping

provision in USCIS states that “no court shall have jurisdiction to review . . . any judgment . . . or

any other decision,” “[n]otwithstanding any other provision of law (statutory or nonstatutory).” 8

U.S.C. § 1252(a)(2)(B). By stating that it applied both to judgments under certain sections of the

statute as well as any other decision, and by further specifying that this provision applied




                                                 14
notwithstanding any other provision of law, the statute portrays far broader and comprehensive

coverage than the provision here.

        Additionally, unlike certain other statutes, § 1254a does not address constitutional

challenges. See 8 U.S.C. § 1252(b)(9) (“Judicial review of all questions of law and fact,

including interpretation and application of constitutional and statutory provisions, arising from

any action taken or proceeding brought to remove an alien . . . shall be available only in judicial

review of a final order under this section.” (emphasis added)) and 38 U.S.C. § 511(a) (another

statute in the INA giving the Secretary authority to decide “all questions of law and fact” and

making such decisions “final and conclusive,” not to be “reviewed by any other official or by

any court” (emphasis added)). Just as in McNary, this statute is best read as barring judicial

review of the merits of the determination itself, but not whether the determination was made

through “unconstitutional practices and policies.” 498 U.S. at 492.

        Second, Plaintiffs’ constitutional and APA claims do not threaten the “agency’s primacy

over its core statutory function.” In USCIS, to allow the plaintiff’s claims would have permitted

judicial review of the merits of every allegedly faulty eligibility determination by a USCIS

District Director—precisely the outcome Congress sought to prevent. 592 F.3d at 620. In

Cuozzo, the plaintiffs’ claims would have similarly exposed the Patent Office to unrestricted

litigation challenging the Patent Office’s power to revisit and revise earlier patent grants. 136

S.Ct. at 2139-40. But to allow Plaintiffs’ constitutional and APA claims here will not similarly

permit challenges to the merits of every determination made by the Secretary. To permit judicial

review of a claim that the Secretary’s process was infected by unconstitutional discriminatory

intent does not undermine the Secretary’s general authority to make a determination of the merits

of a country’s eligibility for TPS. While it is true that Plaintiffs allege that the Secretary’s



                                                  15
decision is not backed by actual improved conditions in El Salvador, see ECF No. 1 at ¶¶ 29-55,

these facts are relevant only as circumstantial evidence of a showing of discriminatory intent or a

process the Secretary abandoned without proper explanation on the record. See, e.g., Vill. of

Arlington Heights v. Metro. Hous. Dev. Corp., 429 U.S. 252, 266 (1977) (“Determining whether

invidious discriminatory purpose was a motivating factor demands a sensitive inquiry into such

circumstantial and direct evidence of intent as may be available.”); F.C.C. v. Fox Television

Stations, Inc., 556 U.S. 502, 515 (2009) (agency may not “depart from a prior policy sub

silentio”).

        Third, Defendants’ argument that removal proceedings pursuant to Section

1254a(b)(5)(B) offer a forum for Plaintiffs’ constitutional claims is not persuasive. To pursue

these claims, individual plaintiffs would have to lose their protected status and then wait until

they face removal before they may bring claims. Such a choice is “tantamount to a complete

denial of judicial review.” McNary, 498 U.S. at 496-97 (rejecting the same argument). McNary

plainly forecloses this option. Furthermore, the Board of Immigration Appeals is powerless to

address fundamental constitutional claims. See, e.g., Hadayat v. Gonzales, 458 F.3d 659, 665

(7th Cir. 2006). And CASA de Maryland cannot be subject to removal proceedings, so federal

court is the only forum available for it to pursue its constitutional claims.

        Thus, the Court holds that § 1254a(b)(5)(A) does not bar review of Plaintiffs’ Equal

Protection, Substantive Due Process, or Administrative Procedure Act claims. See also Ramos v.

Nielsen, 321 F. Supp. 3d 1083, 1101-08 (N.D. Cal. 2018) (holding § 1254a(b)(5)(A) does not

strip court of jurisdiction to consider general collateral practices or colorable constitutional

claims); Centro Presente v. Dep’t of Homeland Security, 2018 WL 3543535 at *10 (D. Mass.




                                                  16
2018) (holding §1254a(b)(5)(A) does not strip court of jurisdiction to consider equal protection,

substantive due process, and APA claims).

        Plaintiffs’ claim that the Secretary’s determination violates the INA, ECF No. 1 ¶¶ 87-89,

fares differently. To evaluate the plausibility of Plaintiffs’ constitutional and APA claims, the

Court need only determine whether a reasonable factfinder could determine that discriminatory

intent infected the Secretary’s process for terminating El Salvador’s TPS. But the Secretary’s

actions are not, as Plaintiffs’ suggest, ultra vires if her decision to terminate El Salvador’s TPS

was appropriately based on statutory factors. Plaintiffs’ claims that the decision violated the INA

would thus necessarily force the Court to evaluate the sufficiency of the Secretary’s

determination.6 The text of § 1254a(b)(5)(A) bars judicial review of precisely this kind of

determination. The primacy of the Secretary’s authority to designate country’s for TPS precludes

the Court from probing the sufficiency of the Secretary’s determinations. Therefore, review of

Plaintiffs’ INA claim is unreviewable and must be dismissed.

             B. Equal Protection Clause

        Plaintiffs contend that the termination of TPS for El Salvador violates the Equal

Protection Clause as incorporated by the Fifth Amendment because discriminatory intent or

purpose on the basis of race is a motivating factor. See Arlington Heights, 429 U.S. at 265-66.

Defendants counter with two main arguments: first, that Hawaii v. Trump, 138 S.Ct. 2392, 2418-

19 (2018), and not Arlington Heights, 429 U.S. at 265-66, controls this case; and second, that,




6
 Additionally, as Defendants argue, to adopt Plaintiff’s argument here would allow any potential plaintiff to claim
an act was ultra vires anytime they are unhappy with a result by claiming the wrong factors were considered. To the
extent Plaintiffs claim that Defendants considered factors that violated the Constitution, those assertions are best
addressed as part of their Constitutional claims.

                                                        17
even if Arlington Heights applies, Plaintiffs have not established that discriminatory animus was

a motivating factor in the decision.7 The Court will address both arguments.

                         1. Level of Deference

         Defendants contend that Trump v. Hawaii provides the appropriate analysis. There, the

plaintiffs brought an Establishment Clause challenge to an Executive Order that placed entry

restrictions on the nationals of eight foreign states, alleging that the primary purpose of the Order

was to discriminate against Muslims. Id. at 2403. On an appeal from the grant of a preliminary

injunction, the Supreme Court held that rational-basis review would be applied to the

Establishment Clause claim, as it concerned the entry of foreign nationals. Id. at 2420. The Court

emphasized that the claim sought to “invalidate a national security directive regulating the entry

of aliens abroad.” Id. at 2418. Explaining that “the admission and exclusion of foreign nationals

is a ‘fundamental sovereign attribute exercised . . . largely immune from judicial control,’” the

Court determined that it should not interfere with “relations with foreign powers” or

“classifications defined in the light of changing political and economic circumstances.” Id.

(quoting Fiallo v. Bell, 430 U.S. 787, 792 (1977) and Mathews v. Diaz, 426 U.S. 67, 81 (1976)).

         Plaintiffs counter that Arlington Heights provides the proper analysis. There, the

plaintiffs argued that local zoning restrictions were motivated, at least in part, by racial

discrimination. 429 U.S. at 265-66. The Supreme Court explained that even though courts

properly refrain from analyzing the merits of legislative or administrative action, “[w]hen there is



7
 Defendants very briefly argue that the lack of identified comparators should defeat the equal protection claim,
citing Morrison v. Garraghty, 239 F.3d 648, 654 (4th Cir. 2001). But neither Arlington Heights nor subsequent
Fourth Circuit precedent restricts the Court from considering direct evidence of discriminatory intent. See N.C. State
Conference of NAACP v. McCrory, 831 F.3d 204, 220 (4th Cir. 2016) (courts should consider “[t]he specific
sequence of events leading up to the challenged decision” and “[d]epartures from normal procedural sequence” in
addition to whether the impact of the official action bears more heavily on one race than another”) (quoting
Arlington Heights, 429 U.S. at 266-67); see also Swanson v. City of Chetek, 719 F.3d 780, 784 (7th Cir. 2013) (overt
animus obviated the need to present a similarly situated individual who was treated differently).

                                                         18
a proof that a discriminatory purpose has been a motivating factor in the decision, this judicial

deference is no longer justified.” Id. at 265-66.

         For two key reasons, Hawaii does not apply to this case. First, Hawaii dealt with aliens

seeking admission to the United States for the first time, while this case deals with residents who

have lived in the United States for years and have established deep connections—some of them

familial—to this country. See, e.g., ECF No. 1 ¶¶ 69-76. Courts have long established that,

“[s]ince an alien obviously brings with him no constitutional rights, Congress may exclude him

in the first instance for whatever reason it sees fit.” Bridges v. Wixon, 326 U.S. 135, 161 (1945)

(Murphy, J., concurring); see also Turner v. Williams, 194 U.S. 279, 290 (1904) (“the bringing

of persons into the ports of the United States . . . is not open to constitutional objection”). “But

once an alien lawfully enters and resides in this country he becomes invested with the rights

guaranteed by the Constitution to all people within our borders.” Kwong Hai Chew v. Colding,

344 U.S. 590, 596 n.5 (1953) (quoting Bridges, 326 U.S. at 161-62). Commensurate with this

legal residence is a “generous and ascending scale of rights as [the alien] increases his identity

with our society.” Johnson v. Eisentrager, 339 U.S. 763, 770-71 (1950); see also Landon v.

Plasencia, 459 U.S. 21, 32 (1982) (“once an alien gains admission to our country and begins to

develop the ties that go with permanent residence his constitutional status changes accordingly”).

         Repeatedly, courts have applied this principle to ensure that lawfully present aliens are

not subject to removal processes that violate the Constitution.8 See, e.g., Shaughnessy v. United

States ex rel. Mezei, 345 U.S. 206, 212 (1953) (“It is true that aliens who have once passed

through our gates, even illegally, may be expelled only after proceedings conforming to

traditional standards of fairness encompassed in due process of law.”); Haitian Refugee Ctr., Inc.

8
 Defendants’ suggestion that claims challenging the constitutionality of removal of legally present aliens should be
accorded rational-basis review thus threatens this entire body of law. This Court does not read Hawaii so
expansively.

                                                         19
v. Nelson, 872 F.2d 1555, 1563 (11th Cir. 1989) (holding that aliens applying for protections

under the Special Agricultural Worker program had a property interest that was accorded

procedural due process protection).

       That these cases apply the Due Process Clause rather than the Equal Protection Clause is

of no matter; “each aspect of the Fourteenth Amendment reflects an elementary limitation on

state power,” and both clauses thus apply with equal weight to resident aliens. Plyler v. Doe, 457

U.S. 202, 213 (1982) (“There is simply no support for appellants’ suggestion that ‘due process’

is somehow of greater stature than ‘equal protection[.]’); see also Yick Wo v. Hopkins, 118 U.S.

356, 369 (1886). Nowhere in this body of law is it suggested that judicial review of the

constitutionality of removal proceedings of resident aliens is subject to a blanket of rational-basis

review. See Haitian Refugee Ctr., 872 F.2d at 1562-63 (affirming preliminary injunction where

INS procedures for evaluating aliens’ applications for a Special Agricultural Workers program

violated the Due Process Clause without applying rational-basis review); see also Plyler, 457

U.S. at 216 (applying heightened scrutiny to an Equal Protection challenge to a state’s denial of

free public education to the children of illegally present aliens).

       Second, none of the national security or foreign policy concerns implicated in Hawaii are

present here. There, the Executive Order at issue was facially designed “to diminish the risk that

dangerous individuals would enter without adequate vetting from . . . state sponsor[s] of

terrorism,” states significantly compromised by terrorist organizations, or active conflict zones.

Hawaii, 138 S.Ct. at 2404. The Court emphasized “the lack of competence on the part of the

courts” in “collecting evidence and drawing inferences” on questions of national security. Id. at

2419 (quoting Holder v. Humanitarian Law Project, 561 U.S. 1, 34 (2010)). Defendants do not

dispute that the termination of TPS for El Salvador does not implicate any of these, or similar



                                                  20
concerns; rather, they contend that these concerns do not underlie the Court’s decision in Hawaii

See ECF No. 36 at 9-10.

       Hawaii relies on a line of cases applying rational-basis review to immigration decisions

that involved the admission of aliens, but not national security implications, see Fiallo v. Bell,

430 U.S. 787, 795 (1977) (deferring to congressional judgment to prefer admission of

illegitimate children seeking preference by virtue of relationship with citizen mothers, but not

citizen fathers); Kleindienst v. Mandel, 408 U.S. 753, 770 (1972) (deferring to Executive denial

of admission of a Belgian journalist who subsequently challenged the denial on the basis of the

First Amendment); involved the removal of aliens, due to national security concerns, who were

already present, see Rajah v. Mukasey, 544 F.3d 427, 433 (2d Cir. 2008) (upholding deportation

of illegally present aliens identified by the National Security Entry-Exit Registration System); or

involved both the admission of aliens and national security concerns, see Kerry v. Din, 135 S.Ct.

2128, 2140 (2015) (deferring to Executive’s refusal to issue a visa for admission to husband of a

U.S. Citizen who was a former civil servant in the Taliban); see also Reno v. American-Arab

Anti-Discrimination Comm., 525 U.S. 471, 489, 491 (1999) (hereinafter AADC) (rejecting the

First Amendment claims of a group of undocumented residents who were allegedly targeted for

deportation because they were members of a government-designated terrorist organization and

selective-enforcement is the province of the Executive). Defendants do not cite to, and the Court

is not aware of, a case applying a rational-basis standard of review to plausible allegations of

invidious discrimination against legally present aliens who are not alleged to pose a threat to

national security.

       Defendants also contend that a series of other cases involving immigration classifications

establishes that rational-basis is the proper standard of review. See Malik v. Gonzales, 213 F.



                                                 21
App’x 173, 174 (4th Cir. 2007); Malek-Marzban v. INS, 653 F.2d 113, 116 (4th Cir. 1981);

Narenji v. Civiletti, 617 F.2d 745, 747 (D.C. Cir. 1979). Malik provides no help here—it makes

no statement regarding the standard of review used to determine that a foreign national’s

registration for the National Security Entry–Exit Registration System did not violate the Equal

Protection Clause and, as in Rajah, involves national security concerns. Malik, 213 F. App’x at

174. In two other immigration cases cited by Defendants, courts have stated the longheld rule

that “when the government classifies aliens on the basis of nationality, the classification must be

upheld if it has a rational basis.” Malek-Marzban, 653 F.2d at 116; Narenji, 617 F.2d at 748. But

Plaintiffs do not merely suggest that the Secretary classified on the basis of nationality; Plaintiffs

contend that the Secretary’s decision was infected by discriminatory intent on the basis of race,

color, and ethnicity. ECF No. 1. ¶ 82. In the immigration context, a government’s classifications

on the basis of nationality are sensibly reviewed deferentially, as nearly all immigration policies

involve some degree of classification on the basis of nationality. See generally Plyler, 457 U.S.

at 216 (“A legislature must have substantial latitude to establish classifications that roughly

approximate the nature of the problem perceived, that accommodate competing concerns both

public and private, and that account for limitations on the practical ability of the State to remedy

every ill.”). But that rationale does not justify, as Plaintiffs allege, the government’s

discrimination in this case on the basis of race or color, which are distinct from individual

Plaintiffs’ national origin. Therefore, the Court holds that the analysis outlined in Arlington

Heights controls. See also Ramos v. Nielsen, 321 F. Supp. 3d at 1127 (rejecting rational-basis

review of equal protection challenge to TPS terminations of Haiti, Sudan, Nicaragua, and El

Salvador); Centro Presente, 2018 WL 3543535 at *14-15 (holding the Arlington Heights




                                                  22
standard applies to TPS terminations of Haiti, El Salvador, and Honduras, and that claims would

nonetheless survive rational-basis review)



                     2. Plaintiffs Plausibly Allege Sufficient Facts to Establish a Violation of
                        the Equal Protection Clause

       The government violates the Equal Protection Clause when a “facially neutral” state

action is motivated by “invidious racial discrimination.” McCrory, 831 F.3d at 220. Facially

neutral action that is motivated by racial discrimination is “just as abhorrent, and just as

unconstitutional, as [action] that expressly discriminate[s] on the basis of race.” Id. Under

Arlington Heights, Plaintiffs need not show that the discriminatory purpose is the “‘sole’ or even

a ‘primary’ motive for the [action], just that it was ‘a motivating factor’” Id. (quoting Arlington

Heights, 429 U.S. at 265-66 (emphasis added by the Fourth Circuit)). To determine whether a

facially neutral action is motivated by racial discrimination, a court should consider the

following nonexhaustive factors: “‘[t]he historical background of the [challenged] decision’;

‘[t]he specific sequence of events leading up to the challenged decision’; ‘[d]epartures from

normal procedural sequence;’” and the public statements made in support of the action. Id.

(quoting Arlington Heights, 429 U.S. at 266-67.) An action is not cured of discriminatory taint

because it is taken by an unprejudiced decision-maker who is manipulated or controlled by

another who is motivated by discriminatory intent. See Staub v. Proctor Hospital, 562 U.S. 411,

413 (2011). “Once racial discrimination is shown to have been a ‘substantial’ or ‘motivating’

factor behind enactment of the law, the burden shifts to the law's defenders to demonstrate that

the law would have been enacted without this factor.” Id. at 221 (quoting Hunter v. Underwood,

471 U.S. 222, 228 (1985)).




                                                 23
       Defendants do not suggest that President Trump’s alleged statements are not evidence of

discriminatory motive on his part, nor could they. One could hardly find more direct evidence of

discriminatory intent towards Latino immigrants. He has broadly painted Latino immigrants as

drug-users, criminals, and rapists. ECF No. 1 ¶ 66a. He spoke publicly about the need to protect

“the West” and “civilization” from forces from “the South or the East.” Id. ¶ 66g. And, just three

days after the Secretary announced the termination of TPS for El Salvador, the President

allegedly called El Salvador and Haiti (another TPS-designated country) a “shithole” country and

expressed a preference for immigrants from overwhelmingly white countries like Norway. Id. ¶

66h. These final statements, in particular, are “contemporary statements” by the President of the

United States, who is alleged to have been involved in the decision to terminate TPS for El

Salvador. Arlington Heights, 429 U.S. at 268. “[R]acially charged code words may provide

evidence of discriminatory intent by sending a clear message and carrying the distinct tone of

racial motivations and implications.” Smith v. Fairview Ridges Hosp., 625 F.3d 1076, 1085 (8th

Cir. 2010) (internal quotation marks and alterations omitted). The alleged termination of El

Salvador’s TPS on the basis of these beliefs is impermissible under the Equal Protection Clause.

See also Ríos-Colón v. Toledo-Dávila, 641 F.3d 1, 5 (1st Cir. 2011) (allegations that a supervisor

who used “abusive and derogatory slurs expressing explicit anti-black bias” had recommended a

less qualified white candidate over the black plaintiff were “sufficient to plead a cognizable

claim under the Equal Protection Clause”); cf. Mhany Mgmt., Inc. v. County of Nassau, 819 F.3d

581, 608-10 (2d Cir. 2016) (affirming district court finding that zoning decision was based on

impermissible animus in response to citizen complaints about the “flavor” and “character” of

likely new residents).




                                                24
        Defendants contend that the Secretary was the decision-maker, not the President, and that

the Secretary’s decision did not involve classification of a group of foreign nationals on the basis

of their individual characteristics, but rather the classification of a foreign state. As to the first of

these contentions, there can be no doubt that if, as alleged, the President influenced the decision

to terminate El Salvador’s TPS, the discriminatory motivation cannot be laundered through the

Secretary. Staub v. Proctor Hospital, 562 U.S. at 413. As to the second contention, it may prove

to be true, but it is not what Plaintiffs allege. They allege that animus on the basis of race, color,

and ethnicity was a motivating factor in the Secretary’s decision to terminate El Salvador’s TPS,

see ECF No. 1 ¶¶ 81-83, and have offered sufficient evidence to make their Equal Protection

claims plausible. See also Ramos, 321 F. Supp. 3d at 1131 (TPS plaintiffs plausibly stated claim

that terminations were motivated by racial animus); Centro Presente, 2018 WL 3543535 at *14-

15 (same).

             C. Due Process Clause

        Plaintiffs allege that because the termination is motivated by discriminatory animus, it is

a violation of the Fifth Amendment’s guarantee of substantive due process as an “arbitrary”

action. See City of Sacramento v. Lewis, 523 U.S. 833, 845 (1988). Defendants counter that the

alleged conduct does not meet the “fatally arbitrary” standard of the Fourth Circuit. See Hawkins

v. Freeman, 195 F.3d 732, 738 (4th Cir. 1999).

        Courts considering a claim for a substantive due process violation must first be

“‘reluctant to expand the concept of substantive due process because guideposts for responsible

decision-making in this uncharted area are scarce and open-ended.’” Id. (quoting Washington v.

Glucksberg, 521 U.S. 702, 720 (1999) (Courts should thus “exercise the utmost care whenever

we are asked to break new ground in this field.” Id. (quoting Glucksberg, 521 U.S. at 720). In



                                                   25
cases challenging executive action, courts must ask, as a threshold question, whether the action is

fatally arbitrary—that is, “whether the challenged conduct was ‘so egregious, so outrageous, that

it may fairly be said to shock the contemporary conscience.’” Id. (quoting Lewis, 523 U.S. at 847

n. 8). When the conscience-shocking behavior is intentional, courts are more likely to find

liability; conversely, when the conscience-shocking behavior is only negligent, courts are less

likely to find liability. Lewis, 523 U.S. at 849. Only then should courts address the nature of the

asserted liberty interest. Hawkins, 195 F.3d at 738.

       Plaintiffs do not ask the Court to “break new ground” and recognize any new rights

protected by substantive due process. Substantive due process has long encompassed racial

discrimination, and it is no surprise; one can hardly think of a more arbitrary motivation for

executive action than racial discrimination. See, e.g., Loving v. Virginia, 388 U.S. 1, 12 (1967)

(holding that laws barring interracial marriage were a violation of both the Equal Protection

Clause and substantive due process); Bolling v. Sharpe, 347 U.S. 497, 499-500 (1954)

(outlawing racial segregation in District of Columbia public schools as a violation of substantive

due process); MARJAC, LLC v. Trenk, 380 F. App’x 142, 147 (3d Cir. 2010) (holding that the

plaintiffs properly alleged that a township’s selective enforcement based on Italian heritage was

a violation of substantive due process). Plaintiffs thus assert that the alleged conduct—alongside

the severity of the consequences for the Salvadoran nationals—is sufficient to meet this “fatally

arbitrary” threshold standard. The Court agrees. Plaintiffs allege that the President of the United

States is intentionally willing to terminate TPS due to anti-Latino animus, sending 262,500

nationals of El Salvador back to a country that lacks the basic infrastructure to adequately handle

their return. It is an action that, if true, would shock the conscience. Therefore, Plaintiffs have

plausibly alleged a violation of substantive due process under the Fifth Amendment.



                                                  26
               D. Administrative Procedure Act

        Under the APA, courts must set aside any final agency action that is “arbitrary,

capricious, an abuse of discretion, or otherwise not in accordance with law,” § 706(2)(A);

“contrary to constitutional right, power, privilege or immunity,” § 706(2)(B); “in excess of

statutory jurisdiction, authority, or limitations, or short of statutory right,” § 706(2)(C); or

“without observance of procedure required by law,” § 706(2)(D). However, aggrieved persons

are not entitled to judicial review of final agency action “to the extent that (1) statutes preclude

judicial review; or (2) agency action is committed to agency discretion by law.” § 701(a). The

parties do not dispute that the termination of TPS is final agency action.

        To satisfy the arbitrary and capricious standard, an agency must “examine the relevant

data and articulate a satisfactory explanation for its action including a rational connection

between the facts found and the choice made.” Sierra Club v. Dep’t of the Interior, 899 F.3d 260,

293 (4th Cir. 2018) (quoting Motor Vehicle Mfrs. Ass’n v. State Farm Mut. Auto. Ins. Co., 463

U.S. 29, 43 (1983)). An action is arbitrary and capricious if “the agency has relied on factors

which Congress has not intended it to consider.” Id. “[A]n agency changing its course must

supply a reasoned analysis.” State Farm, 463 U.S. at 57 (quoting Greater Boston Television

Corp. v. FCC, 444 F.2d 841, 852 (D.C. Cir. 1970)). The rational basis for an agency’s decision

must be supplied by the agency itself; the court may not infer the agency’s reasoning from mere

silence. Id.

        Plaintiffs allege that the termination violates the APA in three ways. First, the decision

was based on a discriminatory motive, making it arbitrary and capricious, contrary to

constitutional right and power, and in excess of statutory authority. ECF No. 1 at ¶ 91-92. This




                                                  27
theory is coextensive with Plaintiffs’ Equal Protection and Substantive Due Process theories, and

survives for the same reasons.

       Second, Plaintiffs allege the termination is arbitrary and capricious because DHS failed to

conduct an objective assessment of the conditions in El Salvador. Id. at ¶ 93. In its opposition

brief, they clarify the allegation that the Administration “abruptly and without explanation

departed from [earlier] practice by considering only whether the conditions that led to the

original 2001 TPS designation continue to be met and ignoring the other statutory criteria the

INA provides for TPS designation.” ECF No. 33 at 31. Defendants ask the Court not to consider

this argument, because it was not well-developed in the Complaint. But the Complaint need not

detail every single theory Plaintiffs may advance, as long as the factual allegations are “sufficient

to support a meritorious legal claim.” Arar v. Ashcroft, 585 F.3d 559, 594 (2d Cir. 2009). When

viewing the Secretary’s justification for the termination in the Federal Register against prior

justifications, and the Secretary’s lack of an explanation for a changed approach, Plaintiffs

plausibly allege that the termination is arbitrary and capricious. See Ramos, 321 F. Supp. 3d at

1110-16 (holding that ongoing problems were considered in prior administrations’ termination of

TPS, but not here, and therefore plaintiffs had sufficiently alleged a new policy); Centro

Presente, 2018 WL 3543535 at *16 (holding plaintiffs plausibly alleged violation of the APA

where a new policy was made and the agency showed no good reasons for the new policy);

       Third, Plaintiffs allege that the termination is arbitrary and capricious because DHS failed

to consider the reliance interests of persons with protected status. This alleged reliance interest is

rooted in the United States government’s prior extensions of El Salvador’s TPS while conditions

in the country remained troubling. ECF No. 1 ¶ 94. Even if such interests could be established—

and the explicitly temporary nature of the program suggests they could not—nothing in the TPS



                                                  28
statute requires the Secretary to consider any such interests in her determination. See §

1254a(b)(1). To accept this theory would require the Court to substitute its judgment for

Congress’ determination of the considerations the Secretary must take into account when

designating or terminating a country for TPS. The Court declines to do so, and thus will not

entertain this theory.



           E. The President as Defendant

       Finally, Defendants contend the President is not a proper Defendant due to the separation

of powers concerns that would arise from a court enjoining the President. “In general, ‘this court

has no jurisdiction of a bill to enjoin the President in the performance of his official duties.”

Franklin v. Mass., 505 U.S. 788, 802-03 (1993). Furthermore, any “grant of injunctive relief

against the President himself is extraordinary, and should . . . raise [] judicial eyebrows.” Id. at

802. There can be no doubt that Presidential action is reviewable, but it is ordinarily sufficient to

seek to enjoin the officers who attempt to enforce the President’s directive. Id. at 828; see also

Swan v. Clinton, 100 F.3d 973, 978 (D.C. Cir. 1996) (“[i]n most cases . . . the injury at issue can

be rectified by injunctive relief against subordinate officials). Defendants argue that an

injunction issued against the Secretary would be sufficient relief for the claims in this case. To

this, Plaintiffs only respond that it is premature to determine whether this case is one of the rare

ones demanding the Court enjoin the President directly. See Centro Presente, 2018 WL 3543535

at *17 (denying motion to dismiss the President). Though ultimately, relief against the President

himself is extraordinarily unlikely in this case, none of the authority cited by Defendants requires

that the President be dismissed at this early stage. The Court thus denies Defendants’ motion to

dismiss President Trump from the case.



                                                  29
IV.    CONCLUSION

       For the foregoing reasons, the Court grants Defendants’ Motion to Dismiss, ECF No. 28,

with respect only to Plaintiffs’ INA claim (Count III), and denies Defendants’ motion in all other

respects. A separate Order shall issue.


Date: November 28, 2018                                 ________/s__________________
                                                           GEORGE J. HAZEL
                                                           United States District Judge




                                               30
